PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,811
Filing Date: 9/28/2018
Appellant(s): Truong et al.



__________________
Sara J Bradford (Reg. No.: 68,715)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 5, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 101 Response	
With regard to the limitations of claims 1-20, Applicant argues, pages 14-15, that the claims are patent eligible under 35 USC 101 because the pending claims improve the industrial automation environment by providing recommendation tools that can be used by individuals. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that merely providing a general purpose computer (processor, database, and modules as claimed in claim 1) for an individual to interact with does not improve the technology, where the claims merely add the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, Applicant provides no support for these conclusory statements.
Applicant further argues pages 15-16 that the claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner asserts that generating a current installed based identifying topology and components of the one or more industrial automation machines, which is performing an analysis on the industrial automation machines based on human inputs, is a commercial interaction and is also managing human interactions by following rules via human input (See PEG 2019), which is directed towards the abstract idea of Organizing Human Activity. The Examiner refers to the rejection in the Final OA dated 10/27/2021, which clearly identifies the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application. The Examiner further asserts the Enfish claims were directed toward configuring a computer memory in accordance with a self-referential table, which is unrelated to Applicant’s claimed limitations, which use a database containing modules for implementing the abstract idea.
Applicant further argues pages 16-18 that the claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner asserts that “generates one or more customized recommendations in the industrial automation project design based at least in part on the cross-platform file and the role of the user, wherein the one or more customized recommendations comprises a recommendation regarding at least one component of at least one of the one or more industrial automation machines” is directed towards the abstract idea of Organizing Human Activity because the claimed limitations are making recommendations for human users to interpret based on input (e.g. industrial automation projects input by human users), where the recommendations manage how human users interact with the system for commercial purposes. The recommendations are business relations for the system. The Examiner further notes that there is no claimed operation of the industrial automation machines, but rather merely receiving and analyzing data to make recommendations with regard to an industrial automation machine. Only the analysis is claimed and not how the machines are being operated.
The Examiner notes that the MPEP 2106.05 and PEG 2019 provide a non-limiting list of examples of what abstract ideas could be and does not account for all examples of abstract ideas out there. 
Applicant further argues pages 18-20 that the claims are not directed towards an abstract idea, with respect to Amdocs. The Examiner respectfully disagrees. The Examiner asserts Amdocs involved a system designed to solve an accounting and billing problem faced by network service providers, which is unrelated to Applicant’s claims involving generating recommendations. Amdocs recited a distributed architecture that minimized impact on network and system resources. The system includes distributed data gathering, filtering, and enhancements that enable load distribution. This allows data to reside close to the information sources, thereby reducing congestion in network bottlenecks, while still allowing data to be accessible from a central location. Applicant’s claims do not recite any sort of distributed data gathering, no sort of filtering, and no sort of load distribution. Applicant’s claims do recite “An integrated platform providing a data ecosystem for an industrial automation recommendation engine, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects”, which are general purpose computer components that merely add the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The Examiner further notes that there is no claimed operation of the industrial automation machines, but rather merely receiving and analyzing data to make recommendations with regard to an industrial automation machine, where the install base is created by a human user inputting the topology and components of the machines on the factory floor, where that base is merely being analyzed over time to make recommendations and the recommendation does not change anything about the industrial automation machine, but rather merely displays/transmits a recommendation (e.g. the abstract idea). In addition, Applicant merely copy and pastes the entire independent claim and alleges it is eligible, without pointing out what additional elements or specifics in the claims make the claims eligible. The Examiner refers to the Final OA rejection dated 10/27/2021.
Applicant further argues pages 20-22 that the claims are eligible with respect to Bascom. The Examiner respectfully disagrees. The Bascom case was found to be eligible because of the claimed installation of a filtering tool at a specific location, remote from end users, with customizable filtering features specific to each end user. The Applicant’s claims do not recite any sort of filtering, let alone a filtering tool. The Applicant’s claims do recite “An integrated platform providing a data ecosystem for an industrial automation recommendation engine, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects”, which are general purpose computer components that merely add the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The Examiner asserts that a system comprising a processor and database with instruction modules (e.g. software) is a general purpose computer. In addition, the Applicant does not point out what limitations or combination of limitations make the claims related to Bascom, but rather merely makes an allegation. The Examiner refers to the Final OA rejection dated 10/27/2021.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683  

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.